Citation Nr: 1507601	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1981 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2014 the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  At the hearing, the Veteran requested that the record be held open for 90 days to allow time for the submission of additional evidence and argument.  That time period having elapsed, the Board will proceed to adjudicate the claim.


FINDING OF FACT

The evidence is at least in equipoise as to whether obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Facts and Analysis

The record establishes that the Veteran has a current diagnosis of obstructive sleep apnea.  The diagnosis was made in June 2007 following a private sleep study.  He receives current ongoing treatment for this disability.

The Veteran has provided testimony and written statements asserting that he began experiencing symptoms of obstructive sleep apnea while in service.  Specifically, he had morning headaches, severe fatigue throughout the day, excessive sleepiness, and frequently fell asleep on the job and in the restroom.  He has provided lay statements from other service members attesting to these symptoms and a statement from his wife describing his symptoms, including snoring and gasping in his sleep.

There are two VA examinations and opinions of record with respect to this claim.  The opinion of February 2008 stated that the onset of the Veteran's sleep apnea was at least as likely as not while he was on active duty, based on the lay history of his symptoms.  The opinion of August 2010 stated that it was less likely than not that the Veteran's sleep apnea was a result of his service because there was no evidence in his service treatment records of any symptoms, diagnosis, or treatment of obstructive sleep apnea.

In weighing the evidence set forth above, the Board has considered the lay statements and the medical opinions provided.  The nature of the symptoms described - fatigue, sleepiness, falling asleep on the job - is within the competence of a lay person such as the Veteran and the other witnesses to describe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Courts have held that the lack of contemporaneous medical evidence does not render the lay evidence of a disability incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The statements of the Veteran and his wife in this case are found to be credible.  The contentions have been consistent throughout the various communications submitted in association with the claim, and the Veteran's demeanor before the undersigned at his November 2014 was earnest and believable.

Having weighed the evidence of record, the Board assigns greater probative value to the opinion of the February 2008 VA examiner, who considered the lay evidence in rendering his opinion, than to the August 2010 VA examiner who did not.  In light of all of these considerations, the Board finds that service connection for obstructive sleep apnea is warranted.  38 C.F.R. §§ 3.303, 3.304.


						(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


